
	
		II
		111th CONGRESS
		1st Session
		S. 351
		IN THE SENATE OF THE UNITED STATES
		
			January 29, 2009
			Mr. Ensign (for himself
			 and Mr. Bayh) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To require United States Government representatives to
		  present to the Government of Iraq a plan to establish an oil
		  trust.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Support for Iraq Oil Trust Act of
			 2009.
		2.Statement of
			 policyIt is the policy of the
			 United States that—
			(1)the people of
			 Iraq should benefit directly from a share of the revenues generated by the
			 hydrocarbon resources of their country; and
			(2)the United States
			 Government should present a plan and provide capacity and economic assistance
			 for the implementation of an Iraq oil trust.
			3.Sense of
			 CongressIt is the sense of
			 Congress that—
			(1)the future of
			 Iraq’s oil reserves remains at the heart of political reconciliation in
			 Iraq;
			(2)ensuring that
			 individual Iraqis benefit directly from hydrocarbon revenues is critical to
			 promoting reconciliation and facilitating sustainable stability in Iraq;
			(3)the development
			 and implementation of an oil trust could provide significant benefits to Iraq
			 and its citizens, including by—
				(A)helping to
			 demonstrate the values at the heart of democratic governance by giving Iraqi
			 citizens a direct stake in the responsible and transparent management of the
			 hydrocarbon resources of Iraq and the use and distribution of hydrocarbon
			 revenues;
				(B)helping to
			 diffuse the degree and concentration of control of the revenues generated from
			 hydrocarbon resources, thereby reducing the opportunity for and magnitude of
			 corruption;
				(C)facilitating
			 bottom-up private sector development, which will be critical to
			 Iraq’s future prosperity and economic diversity, by putting revenues from the
			 oil resources of Iraq directly in the hands of its citizens;
				(D)helping to
			 alleviate the incentive for smuggling or sabotage by providing individual
			 citizens a direct stake in the amount of Iraqi oil that is legally produced and
			 sold;
				(E)contributing to
			 sustainable security by providing individuals monetary-resource alternatives to
			 cooperating with militias, extremists, and other extra-legal entities;
				(F)providing
			 additional income directly to individual citizens, thereby stimulating
			 entrepreneurship and reducing the reliance on the ability of the central and
			 provincial governments to deliver basic services and execute their budgets;
			 and
				(G)serving as a
			 model for revenue distribution to other resource-rich countries in the Middle
			 East; and
				(4)the United States
			 should provide assistance to Iraq for implementation of an oil trust.
			4.United States
			 assistance to Iraq
			(a)PurposeThe
			 purpose of this section is to stipulate limitations on United States assistance
			 to Iraq for reconstruction purposes.
			(b)Limitation
				(1)In
			 generalUnless the Secretary of State submits to the appropriate
			 congressional committees the certification described in subsection (c) within
			 90 days after the date of the enactment of this Act, 10 percent of United
			 States assistance described in paragraph (4) that is otherwise available to
			 Iraq through the Economic Support Fund shall be withheld.
				(2)Additional
			 withholding of fundsAn additional 10 percent of United States
			 assistance described in paragraph (4) that is otherwise available to Iraq
			 through the Economic Support Fund shall be withheld for each additional 30 days
			 after funds are withheld under paragraph (1) until the Secretary of State makes
			 the certification described in subsection (c).
				(3)Release of
			 withheld fundsAny funds withheld under paragraphs (1) and (2)
			 shall be made available upon submission by the Secretary of State of the
			 certification described in subsection (c).
				(4)Covered
			 assistanceThe assistance referred to in paragraphs (1) and (2)
			 are the following funds:
					(A)Provincial
			 Reconstruction Development Council Funds.
					(B)Operations and
			 Maintenance Sustainment.
					(C)Targeted
			 Development Program.
					(c)CertificationThe certification referred to in subsection
			 (b) is a certification submitted by the Secretary of State to the appropriate
			 congressional committees that—
				(1)certifies that
			 representatives of the United States Government have presented to Government of
			 Iraq representatives an oil trust plan that includes—
					(A)background on oil
			 trusts, including those currently used by sovereign nations or territories and
			 states within nations; and
					(B)options for
			 different types of oil trusts that could be implemented in Iraq; and
					(2)includes a
			 discussion on the steps necessary to implement an oil trust.
				5.Appropriate
			 congressional committees definedIn this Act, the term appropriate
			 congressional committees means—
			(a)the Committee on
			 Armed Services, the Committee on Foreign Relations, and the Committee on
			 Appropriations of the Senate; and
			(b)the Committee on
			 Armed Services, the Committee on Foreign Affairs, and the Committee on
			 Appropriations of the House of Representatives.
			
